Citation Nr: 0419777	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
osteoporosis of the humerus and postoperative residuals of a 
dislocation of the left shoulder.

2.  Entitlement to a rating higher than 20 percent for 
limitation of the motion of the left shoulder.

3.  Entitlement to a rating higher than 10 percent for a 
surgical scar on the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1952 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied the veteran's claims 
for a rating higher than 20 percent for osteoporosis of the 
left shoulder, for a rating higher than 20 percent for 
limitation of motion of the left shoulder from the 
osteoporosis, and for a rating higher than 10 percent for a 
surgical scar on the left shoulder.

The veteran had received separate ratings for his left 
shoulder disability in a May 2000 RO decision, based on both 
his guarding of arm movements under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5202, and the limitation of motion of 
the arm under DCs 5003 and 5201.  Cf. VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997) (claimant who is service-
connected for both arthritis and instability of the knee may 
be rated separately for any limitation of motion and 
instability without violating the prohibition against 
pyramiding provided for in 38 C.F.R. § 4.14 (2003)).  See, 
too, VAOPGCPREC 9-98 (Aug. 14, 1998).

Also note that, in August 2002, the RO denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  But he did not file a notice of disagreement (NOD) 
to initiate an appeal of that decision.  Therefore, those 
claims are not currently before the Board and will not be 
addressed in this decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003).

Unfortunately, prior to deciding the claims that the veteran 
did appeal, this case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's submission of medical records in March 2001, which 
the RO treated as claims for increased ratings.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The June 2001 VCAA letter sent to the veteran explained only 
what the evidence needed to show to establish entitlement to 
service connection and not what was needed to show 
entitlement to an increased (i.e., higher) rating for an 
already service-connected disability.  So as the veteran's 
claims are all for increased ratings, and not service 
connection, the letter did not fulfill the VCAA notice 
requirements.  The VCAA notification requirements apply to 
each claim or application made by a veteran, and this 
notification should therefore specifically address the claim 
or claims at issue.  See Quartuccio, 16 Vet. App. at 186 
(discussing notification requirement of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003), which are 
triggered when VA receives any individual complete or 
substantially complete application for benefits).  In 
addition, the October 2001 statement of the case (SOC) did 
not include the text of the VCAA or its implementing 
regulations.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Moreover, the RO wrote in the June 2001 VCAA letter:  "We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information about these records so 
that we can request them from the person or agency that has 
them.  It's still your responsibility to support your claim 
with appropriate evidence" (emphasis added).  38 C.F.R. 
§ 3.159 (c)(2) (2003) describes VA's duty to obtain records 
in the custody of a Federal Department or agency, stating 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, ending 
such efforts only if VA concludes that such records do not 
exist or further efforts to obtain them would be futile.  
38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) (2003) require the 
claimant to cooperate with these efforts, providing 
information about them and authorizing their release, if 
necessary.  The concluding sentence of this paragraph of the 
RO's letter, placing ultimate responsibility upon the veteran 
to ensure the RO's receipt of records in the context of 
obtaining evidence from Federal departments or agencies, does 
not accurately reflect the meaning of the quoted regulation.  
Although the veteran is required to assist VA in obtaining 
federal records, the ultimate responsibility for obtaining 
them is on VA and not him.

Further, when assessing the severity of a musculoskeletal 
disability, which, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Although the 
July 2001 VA examination report discussed the veteran's pain 
from his left shoulder disorder, the report did not discuss 
any of the other DeLuca factors, and these, too, should be 
addressed in a new examination on remand.  Moreover, the July 
2001 examiner did not indicate that he reviewed the veteran's 
claims folder prior to conducting the examination, and the 
May 2001 examination request indicates that the claims folder 
was not sent to the examiner.  In Caffrey v. Brown, 6 Vet. 
App. 377 (1994), the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims) (Court) stated 
that a medical examination conducted in furtherance of the 
VA's duty to assist "must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  While such review is not 
necessarily required in each and every case, the RO should 
order it when reassessing this veteran's claims for increased 
ratings for his left shoulder.  See generally VAOPGCPREC 20-
95, Medical Records Review Prior to Rating Examinations (July 
14, 1995).

In addition, during the pendency of the veteran's appeal, the 
criteria for evaluating disabilities of the skin, including 
scars, were changed effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 - 49,599 (2002), codified at 38 C.F.R. § 4.118.  
The RO addressed these changes in its October 2003 
supplemental SOC (SSOC), in which it continued the 10 percent 
evaluation without ordering a new VA examination.  The RO 
stated that the veteran's 10 percent rating was proper under 
both the old and new criteria because, under DC 7804, a 10 
percent rating is the maximum allowable for a superficial 
scar.  However, DC 7801, under which a rating higher than 10 
percent is possible, applies to scars other than the head, 
face, or neck, which are deep or cause limited motion, and 
the February 2000 VA dermatology examination indicates the 
veteran's scar interferes with the range of motion of his 
arm.  Thus, it is possible that, under the new criteria, he 
would be entitled to a rating higher than 10 percent.  See 
VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 
(April 10, 2000) (where amendment is more favorable, the 
Board should apply it to rate disability for periods from and 
after date of regulatory change; the Board should apply prior 
regulation to rate veteran's disability for periods preceding 
effective date of regulatory change).  See, too, VAOPGCPREC 
7-2003 (Nov. 19, 2003).  Consequently, there should be a new 
VA examination to consider the application of the new 
criteria to the veteran's scar for the period after August 
30, 2002.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA to his increased ratings claims 
(he is not claiming entitlement to 
service connection; it already has been 
established), as well as the requirement 
in 38 C.F.R. § 3.159 (c)(2) (2003) 
regarding VA's responsibility in 
obtaining Federal records.  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since March 2000, including, but not 
limited to, any additional treatment he 
has received relating to his left 
shoulder and the scar on it at the Brick, 
New Jersey VA Medical Center (VAMC).  Any 
records obtained should be associated 
with the other evidence in the claims 
file.



3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the severity of his service-connected 
left shoulder disability.  And to 
facilitate making this determination, the 
claims folder must be made available to 
the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder 
prior to submitting his/her report of the 
evaluation.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the left shoulder is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.

The examiner should also indicate the 
degree to which the arm is limited from 
the side, whether it is limited midway 
between side and shoulder level, and 
whether it is limited to the shoulder 
level.  The examiner should also state 
whether there is recurrent dislocation of 
the scapulohumeral joint, or frequent or 
infrequent episodes thereof, or guarding 
of arm movements, either generally or at 
the shoulder level.  The examiner should 
also note whether there is marked or 
moderate deformity due to malunion of the 
scapulohumeral joint.

If no opinion can be rendered, an 
explanation should be set forth.

4.  Also schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected scar.  The claims 
folder is to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether the 
scar is deep or causes limited motion 
and, if so, should quantify the area 
covered by the scar in square inches 
and/or square centimeters.

If no opinion can be rendered, an 
explanation should be set forth.

5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they continue to be denied, send the 
veteran and his representative a SSOC and 
give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.



The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


